Case 3:19-cv-00054-NKM-JCH Document 34 Filed 02/21/20 Page 1 of 1 Pageid#: 851

                                                                          CLERK'S OFFICE U.S.DIST.COURT
                                                                              AT CHARLOU ESVILE,VA
                                                                                      Fl1
                                                                                        .FiO

                          U NITED STATESDISTRICT COURT
                                                                                 FE2 2 1 2220
                                                                              JULL C. U r'
                                                                                         Y,C EPK
                          W ESTERN DISTRICT OFV IRGINIA                      B.
                                 CHARLOU ESVILLE DIVISION                                (.   N



    KIERAN RAVIBHATTACHARYA,                      CASEN O.3:19-cv-00054
                                    Plaintp ,
                                                  ORDER
    JAMEsB.M URRAY,JR.,cfa1.,

                                  Defendants.     JUDGEN ORM AN K .M OON


        Tlzis m atter is before the Court'on its own m otion.Plaintiffs m otion to nm end their

  com plaint,Dkt 31,was recently granted,Dld.32.Since Plaintiff's flrstcomplaint,Dkt.1,has

  beensupersededbytheiramendedcomplaint,Dkt.33,Defendants'motiontodismissPlaintiffs
  irlitialcomplaintforfailmetostateaçlaim andforlackofjlm'sdiction,Dkt..18,isDISM ISSED
  A S M O OT .

        Itisso O RD EQ ED .

        The Clerk ofCourtishereby directed to send a certified copy ofthis Orderto allcounsel

  ofrecord.

        Enteredtu
                    /1$ dayot-Februark,2020.
                                                     .
                                                     .       A -.
                                                N(
                                                SKNI
                                                  )F:
                                                    ORNUNL
                                                        KIM$
                                                           ED)Q,
                                                               STATESDISR-RIC'I.JUDGE
